 In the Matter of DE SOTO PAINT & VARNISH COMPANYandNATIONALCOUNCIL OF GAS, COKE AND CHEMICAL WORKERSCase No. R-4202.Decided September 19, 19VJurisdiction:paint and varnish manufacturing industry.Investigation and Certification of Representatives:existence of question : re-fusal to accord petitioner recognition ; prior certificationheldno bar when cer-tified representative apparently was unable. to function as the certified repre-sentative of the employees, in, that its members had voted unanimously to joinpetitioner ; election necessary.Unit Appropriate for Collective Bargaining:all employees engaged in the pro-duction, handling, shipping, and maintenance processes of the Company, exclud-ing foremen, working foremen, office clerks, timekeepers, chemists (includingthe chief chemist and his assistants), watchmen, the printer, the engineer, andthe shipping clerk ; stipulation as to.Mr. James A. Mazzula,of Chicago, Ill., for the Company.Mr. W. I. Smith,of Memphis, Tenn., andMr. C. W. Danenburg,ofGreensboro, N. C., for the National Council.Messrs.William E. Mitchand E. K.Collins,both of Birmingham,Ala., for the U. M. W.Mr. H. J. Burbach,of Memphis, Tenn., for the A.. F. of L.Mr. A. Summer Lawrence,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition duly filed by National Council of Gas,Coke, and Chemical Workers, herein called the National Council,alleging that a question affecting commerce had arisen concerning therepresentation of employees of De Soto Paint & Varnish Company,Memphis, Tennessee, herein called the. Company, the National LaborRelations Board provided for an appropriate hearing upon due noticebefore Charles A. Kyle, Trial Examiner. Said hearing.was held atMemphis, Tennessee, on August 25, 1942. The Company, the NationalCouncil, District 50, United Mine Workers of America, herein calledthe U. M. W., and Upholsterers International Union of America, affili-44 N L R. B, No. 38.217 218DECISIONSOF NATIONALLABOR RELATIONS BOARDated with the American Federation of Labor, herein called the -A. F.of L., appeared,participated,and were afforded full opportunity, to beheard, to examine,and cross-examine witnesses,and to introduce evi-dence bearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS of FACTI.THE, BUSINESS OF THE CODIPANYDe Soto Paint and Varnish Company is a Tennessee corporation, asubsidiary of Sears Roebuck & Company of Chicago, Illinois, and hasits principal place of business and plant, the only one involved in thisproceeding, at Memphis, Tennessee. where the Company is engagedin the manufacture, sale, and distribution of paint and varnish prod-ucts.During the 6 months immediately prior to January 16, 1942,the Company purchased from sources outside the State of Tennesseeand shipped to its plant at Memphis all its raw materials amountingin value to approximately $500,000.During the same period, theCompany sold finished products of the approximate value of $600,000,which products were shipped from the Memphis plant to points out-side the State of Tennessee.-The Company admits that it is engaged in commerce within thenieanmlg of the Act.II.TILE;ORG.1NIZATIONS INVOLVED\atunial Council of Gas. Coke and Chemical Workers is an un-affiliated labor organization, admitting to membership employees ofthe Company.District 50, United Mine Workers of America is a labor organiza-tion, admitting to membership employees of the Company.Upholsterers International Union of America is a labor organiza-tion, affiliated with the American Federation of Labor, admitting tomembership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONShortly before the filing of the present petition,the National Coun-cil requested that the Company bargain collectively.The Companydeclined to bargain with the National Council until certified by theBoard.-The U. M. W. contends that the- present proceeding is barred byreason of the fact that less than 4 months prior to the filing of the DE SOTO PAINT & VARNISH COMPANY,present petition, the U. M. W., in a previouscase1 involving the Com-pany, was certified by 'theBoard asthe employees here involved.iIt appears that at the time of the prior election and until July 7,1942, the U. M. W. had been represented in the plant by a local union.which, following the Board's certification, attempted through a nego-tiating`committee to reach-an agreelitei t'^witli the Company.In fur-therance of this purpose, five or six conferences with the Companywere-held prior to July 7, 1942, without, however, any agreementbeing reached on the substantialissuesbetween the parties.On July 7, 1942, at a meeting which had been scheduledas a meetingbetween the Company and the U. M. W., it appeared, from publishediiewspaper reports of the preceding clay, that one Smith, a member of,the negotiating committee, had annou'neecl his resignation from theU. M. W. and his affiliation with the National Council.As the resultof this news, the Company's representative declined to negotiate fur-ther until the question'of the con-lnlittee's right of representation hadbeen determined by the Board.The_outconie of this meeting was reported at, a, regular, ineeting ofthe local held the same evening and attended by about 30 members, onwhich occasion it was voted unanimously by those present to severrelations with the U. M. W. and to, seek affiliation with the NationalCouncil.At the same time, cards of affiliation with the National Cohn-cil were signed by members present at the meeting, who also authorized'Smith to draw up a formal resolution 2 for all the members to sign.The resolution was drawn up by Smith who presented it at a subse-quent meeting onJuly23, 1942, where it was unanimously approvedand signed by 34'out of the then total of 35 employees of the Companyeligible for membership in'the local.Subsequent to the signing of the resolution, Smith sent a copy tothe Company, together with a letter, dated July 27, 1942, requestingrecognition of the National Council and a resumption of negotiations.In addition thereto, a negotiating committee,of 'the-National Council,which committee was composed of substantiallythe same members asthe, committee formerly representing the U. M.W., attempted to'Matter ofDe Soto Paint and Varnish CompanyandDistrict 50 United Mine Workersof America,39 N L R 1:727Certification issued April24, 1942,certifyingDistrict 50,United MineWoikers ofAmerica as the result of an election in which District 50 obtained34 out of a total of 00valid votescast in the election40 N. L. It B. 834'The resolution contained in addition to a severance of affiliation and a direction toaffiliatewith and anacceptance of inembeiship in the National Council,a saving clauseto.the effect that "this local union and all its membership shall continue in existence andoperation in accordance with its iules and by-laws heietofore adopted excepting only suchchanges as may be necessary in connection with the foregoing provisions of this resolutionand thisLocalshall ietain and continue all of its assets andliabilitiesand all rights,,ested in it b3 contract or law." 220DECISIONS'OF -NATIONAL LABOR -RELATIONS BOARDreopen negotiations with the Company. . The Company, however,declined to bargain pending a clarification of the status of the NationalCouncil by a certification from the Board.'Since it appears that all or practically all the members in the localformerly affiliated with the U. M. W. have withdrawn their affiliationfrom the U. M. W., which is apparently unable to function, as the certi-fied representative- of the employees of the Company," together withthe fact that not only do three labor organizations now claim the rightof representation but'the Company has refused to recognize any' repre-'A statement prepared by the Regional Director and introduced inevidence at the hearing indicates that the National Council and theA. F. of L. each represents a substantial' number of-employees in theunit hereinafter found to be 'appropriate.' -'-tWe, find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and-(7) of the Act.IV. THE APPROPRIATE UNITIn accordance'with a stipulation of the parties we find that allemployees'of the Company engaged in the production, handling, ship-ping, and maintenance processes of the Company, excluding foremen,working foremen, office clerks, timekeepers, chemists (including thechief chemist and his assistants), watchmen, the printer, the engineer,and the shipping clerk, constitute a unit ° appropriate for the purposesof collective bargaining within the meaning of Section ,9 (b) of theAct.'8The U. M w offered, aside from the prior certification,no evidence that it now repre-sents any employees of the Company.4 SeeMatter of Godchaux Sugars, Inc.andUnited Sugar Workers,Local111§, affiliatedwith Congress of Industrial Organizations,136, N.L. R: B.926;,Automatic Products Com-panyandInternational Union, United Automobtile,Workers of America,Local736(AFL),'40 N L. R. B. 941.The Regional Director reported that the National Council had'submitted the resolutionalready noted above, dated July 23, 1942, and containing 34 apparently genuine signatures,of which 32'are the names of persons whose names appear on the' Company's pay-rollfor the week ending July 16, 1942(identical'with the pay roll of July 23,1942, exceptfor the fact that the latter listed only 33 persons).The Regional Director further reportedthat the A.F of L. had submitted 10 authorization cards bearing apparently genuine,originalsignatures. 8 of which cards bore, the names of employees whose, names appearon the pay loll of July 16 . 1942 that the A. F of L. called attention to the fact thatin the,election held on April 8, 1942, It received 26 out of 60 valid votes cast ; and thatthe U. M. Wwhich also asserted an interest in the matter,did not present any evidenceIn support of its claim.6The unit is Identicalwith that -found'appropriate in the previous decision alreadynoted above. DE SOTOPAINT & VARNISH COMPANY221V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among theemployees in the appropriate unit who were employed during the pay-roll'period immediately preceding the date of the Direction.of Electldiiherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 8, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collectivebargaining withDe Soto Paint andVarnish Company, Memphis;Tennessee,an election by secret ballot'shall be conducted as early as possible but not later than thirty (30)days from the date of this Direction,under the direction and super-vision of the Regional Director for the Fifteenth Region, acting in thismatter as agent for the National Labor Relations Board and subjecttoArticle III, Section 9, of said Rules and Regulations,among the _employees in the unit found appropriate in Section IV, above, whowere employedduring thepay-roll period immediately preceding thedate of this Direction,including any such employees who did not workduring said pay-roll period becausetheywere ill or on vacation or inthe active military service or training of the United States, or tempo-rarily laid off, but excluding any who have since quit or been dis-charged for cause, to determine whether they desire to be representedby National Council of Gas, Coke and Chemical Workers,or by Dis-trict-50,United MineWorkers of America, or by Upholsterers Inter-nationalUnion of Ainerica,affiliated v,-,ith the American Federation oLabor, for the purposes of collective bargaining,or by none of theseorganizations..MR. WM. M. LEISERSON took no part in the consideration of the aboveDecision and Direction of Election.